GAS DIFFUSION LAYER FOR METAL-AIR BATTERY, METHOD OF MANUFACTURING THE SAME, AND METAL-AIR BATTERY INCLUDING THE SAME
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.
Claims 1-8, 10-11 and 13-24 are pending, wherein claims 11 and 14-23 were previously withdrawn, claims 1-2, 4, 14 and 19 have been amended, and claim 24 is newly added. Claims 1-8, 10, 13 and 24 are being examined on the merits in this Office action.

Claim Interpretations
The term “about” recited in the claims is interpreted according to the specification ([0047]).

Claim Rejections - 35 USC § 103
Claims 1-3, 5-8, 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al. (US 20110143262 A1, hereafter Fultz) in view of Drzal et al. (US 20080280031 A1, hereafter Drzal) and Nohr et al. (US 6551701 B1, hereafter Nohr).
Regarding claim 1, Fultz teaches a gas diffusion layer (46, see at least Figs. 2-3), comprising:
a porous layer (40) comprising a plurality of non-conductive fiber structures (“electrically non-conductive fibers”: lines 3-4 in [0023]; 42 in Figs. 2-3; a polymer fiber or a glass fiber, for example, in [0023]) and a plurality of conductive carbon layers (Figs. 2-3),  wherein each of the plurality of conductive carbon layers comprising a carbon material is disposed on a surface of each non-conductive fiber structure of the plurality of non-conductive fiber structures (See at least: Figs. 2-3; [0023], lines 1-3; [0024], lines 1-2; [0025], lines 1-3; and “carbon film” in [0025]).
Fultz is silent to an adhesive layer being disposed between the surface of each of the plurality of non-conductive fiber structures and each of the plurality of conductive carbon layers, as instantly claimed. However, Drzal discloses that exfoliated graphite (abbreviated as “xGnP”, corresponding to “a graphene nano plate” as claimed in claim 4), which was previously dispersed in water as well as polyelectrolytes such as poly(diallyldimethylammonium chloride), abbreviated as PDAC (See [0079], [0051]-[0054]; and claim 12), is coated on glass fibers to form nanolayers of xGnP (See at least “Examples). This results in improved conductivity of glass fibers without significantly increasing cost (at least [0069], [0070] and [0073]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant 
Fultz in view of Drzal does not appear to expressly disclose the claimed structural relationship between the fiber, xGnP and the polyelectrolyte. However, one of ordinary skill in the art would readily appreciate that the polyelectrolyte (e.g., PDAC) is expected to be disposed preferably between the fiber(s) and xGnP so as to interact with the fiber(s) through electrostatic interaction to bind xGnP with the fiber(s) (at least [0094]). Since PDAC is taught, its property as an adhesive (as disclosed and claimed in the instant invention) is therefore taught. This is because "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Based on the above analysis, Fultz in view of Drzal teaches a plurality of adhesive layers, and an adhesive layer of the plurality of adhesive layers is disposed on the surface of each non-conductive fiber structure of the plurality of non-conductive fiber structures, and a conductive carbon layer of the plurality of conductive carbon layers is disposed on a surface of the adhesive layer.
Fultz in view of Drzal teaches the PDAC as a binder (adhesive layer) to bind graphene to the fiber, but is silent to a binder (adhesive layer) as listed in claim 1. However, it is known that PADC and polyvinylpyrrolidone are functional equivalents as binders, as disclosed by Nohr (col. 3, lines 19-45). It would have been obvious to one of ordinary skill in the art to have further incorporated the teachings of Nohr into Fultz as modified such that polyvinylpyrrolidone is used as an alternative to the binder (adhesion layer) of Fultz in view of Drzal to bind each non-conductive fiber structure to a conductive carbon layer of the plurality of conductive carbon prima facie obvious (MPEP 2144.06).
The recitation “for a metal-air battery” reflects only a preamble statement of an intended use of the claimed gas diffusion layer, which does not limit the scope of the claim. See MPEP § 2112.
Regarding claim 2, Fultz as modified teaches the gas diffusion layer of claim 1, wherein a non-conductive fiber structure of the plurality of non-conductive fiber has at least a curvilinear shape, and wherein an air gap is defined by the shape of the plurality of non-conductive fiber structures (See curvilinear fibers 42 and air gaps between them in at least Fig. 2, Fultz).
Regarding claim 3, Fultz as modified teaches the gas diffusion layer of claim 1, wherein a non-conductive fiber structure of the plurality of non-conductive fiber structures comprises, for example, a polymer fiber or a glass fiber ([0023]) and the porous layer is in a form of a non-woven fabric (See “the fibers are held by … a non-woven process” in [0028]).
Regarding claim 5, Fultz as modified teaches the gas diffusion layer of claim 1, wherein a thickness of the conductive carbon layer ranges from about 1 nm to about 1 micron ([0025]), which overlaps the instantly claimed range of “equal to or greater than about 1% and less than or equal to about 10% of an average thickness of the non-conductive fiber structure” (i.e., between 50 nm and 1.5 µm: 50 nm = 5µm × 1% and 1.5 µm = 15 µm × 10%, see [0024]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP 2144.05 (I) or 2131.03(II).
Regarding claim 6, Fultz as modified teaches the gas diffusion layer of claim 1, and further teaches the xGnP can be uniformly disposed along surfaces of glass fibers ([0076], 
Regarding claims 7-8, Fultz as modified teaches the gas diffusion layer of claim 6, and further teaches a dispersant (claim 7), poly(sodium 4-styrene sulfonate) ([0078], Drzal), is employed to disperse the carbon material ([0078]-[0081], Drzal). The poly(sodium 4-styrene sulfonate) reads on polystyrene sulfonate as claimed.
Regarding claim 13, Fultz as modified teaches the gas diffusion layer of claim 1, and Drzal further teaches that a two-layer coating is enough to get a highly conductive fiber ([0094]). It would have been obvious to one of ordinary skill in the art to further modify Fultz to include a two-layer coating (i.e., each of the two layers contains a conductive carbon layer and an adhesive layer, reading on the instantly claimed plurality of adhesive layers and the plurality of conductive carbon layers) taught by Drzal in order to get a highly conductive fiber. Thus, one of ordinary skill in the art would readily appreciate that the plurality of adhesive layers and the plurality of conductive carbon layers are alternately arranged on the surface of each non-conductive fiber structure.
It would have been obvious to one of ordinary skill in the art to duplicate the adhesive layer and the conductive carbon layer so that a plurality of adhesive layers and a plurality of conductive carbon layers are alternately arranged on the surface of each non-conductive fiber structure. It has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (See MPEP § 2144.04).
claim 24, Fultz as modified teaches the gas diffusion layer of claim 1, wherein the carbon material comprises a graphene nano plate (See the rejection of claim 1). As to the instantly claimed “the plurality of adhesive layers and the plurality of conductive carbon layers are alternately disposed from 5 to 20 times each”, it is noted that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (See MPEP § 2144.04). In this case, one of ordinary skill in the art would readily to arrive at that above-mentioned limitation through routine experimentation.
The instantly claimed “the gas diffusion layer has a resistivity of less than 6,000 ohms per square” represents a property of the gas diffusion layer. Since Fultz as modified teaches the same gas diffusion layer as claimed, as addressed above, the claimed property is necessarily present. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (See MPEP § 2112.01).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fultz as modified, as applied to claim 1 above, and further in view of Kim et al. (US 20150204009 A1, hereafter Kim).
Regarding claim 4, Fultz as modified teaches the gas diffusion layer of claim 1, but fails to teach the carbon material comprises a carbon fiber, a carbon nanotube, or a carbon-polymer complex, as instantly claimed. However, Kim discloses that carbon nanotube and graphene are functional equivalents to tightly bind to a polymer fiber (See at least claims 7 and 9 of Kim). It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Kim prima facie obvious (MPEP 2144.06).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fultz as modified, as applied to claim 1 above, and further in view of Matsuda et al. (US 5093880, hereafter Matsuda).
Regarding claim 10, Fultz as modified teaches the gas diffusion layer of claim 1, but is silent to a metal layer disposed along a surface of the conductive carbon layer. However, Matsuda discloses a carbon layer is formed on an outer surface of a fiber and further a metal layer is formed on the carbon layer to achieve a large electric conductivity (See at least Abstract and col. 4, lines 24-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have incorporated the teachings of Matsuda into Fultz in view of Drazl such that the conductive carbon layer is coated with a metal layer in order to achieve a large electric conductivity.

Response to Arguments
Applicant's arguments filed on April 12, 2021 have been fully considered but they are not persuasive. Applicant’s arguments are at least based on the limitations as amended. The amended claims necessitated a new ground of rejections as presented above. In addition:
Applicant’s argument with respect to the alleged unexpected results is not persuasive, at least because the coated fiber(s) in Drzal, relied on for resistivity comparison by Applicant, 
With regard to the Matsuda reference, Applicant’s argument is based on the deficiencies of Fultz as modified. However, since the alleged deficiencies are not present, as responded in the item 10 above, and the rejections are not improper, the argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727